 1   DAVID D. FISCHER, SBN 224900
     LAW OFFICES OF DAVID D. FISCHER, APC
 2
     5701 Lonetree Blvd., Suite 312
 3   Rocklin, CA 95765
     Telephone: (916) 447-8600
 4
     Fax:        (916) 930-6482
 5   E-Mail:     davefischer@yahoo.com
 6   Attorney for Defendant
 7   DENAE A. BELAND
 8
 9                         UNITED STATES OF DISTRICT COURT
10                          EASTERN DISTRICT OF CALIFORNIA
11
12   UNITED STATES OF AMERICA,
                                                  Case No.: 2:19-CR-00021 WBS
13                 Plaintiff,
14                                                STIPULATION REGARDING
                   v.                             CONTINUANCE OF STATUS
15                                                CONFERENCE
16   BRIAN D. BELAND
     DENAE A. BELAND,                             DATE: March 23, 2020
17                                                TIME:  9:00 a.m.
18                 Defendants.                    COURT: Hon. William B. Shubb
19
20
21                                         STIPULATION
22          1.     At the July 8, 2019, status conference, the parties set a trial date of
23   September 29, 2020, and a trial confirmation hearing of August 24, 2020. By previous
24   order, a further status conference was scheduled for March 23, 2020. Time has been
25   excluded up through the trial date.
26          2.     Defense counsel continues to review and analyze the 17,000 pages of
27   documents, several Excel spreadsheets, and video recordings in this case.    Defense
28



                                            -1-
 1   counsel continues to conduct investigation and research into the information in this
 2   discovery and the charges, confer with their clients, and otherwise prepare for trial.
 3          3.     The parties jointly request that the status conference currently set for March
 4   23, 2020, be continued to April 27, 2020, so that the defense can continue to prepare for
 5   trial and the parties can provide the Court at that time with an update regarding the case
 6   and any other issues that may arise.
 7          4.     By previous findings and order of the court, time until September 29, 2020
 8   has been deemed excluded for the purpose of computing time under the Speedy Trial Act,
 9   18 U.S.C. § 3161, et seq., within which trial must commence, pursuant to 18 U.S.C. §
10   3161(h)(7)(A), B(iv) [Local Code T4]. For the reasons set forth above, defense counsel
11   continues to believe that this time is needed for effective preparation, and that the ends of
12   justice served by continuing the case as requested continue to outweigh the interest of the
13   public and the defendants in a speedy trial.
14          5.     Nothing in this stipulation and order shall preclude a finding that other
15   provisions of the Speedy Trial Act dictate that additional time periods are excludable
16   from the period within which a trial must commence.
17          IT IS SO STIPULATED.
18
19   Dated: March 16, 2020              McGREGOR W. SCOTT
                                        United States Attorney
20
21                                             /s/ Amy Schuller Hitchcock
                                        AMY SCHULLER HITCHCOCK
22
                                        Assistant United States Attorney
23
24   Dated: March 16, 2020              LAW OFFICES OF DAVID D. FISCHER, APC
25
26
                                        By    /s/ David D. Fischer
27                                      DAVID D. FISCHER
28                                      Attorney for Defendant
                                        DENAE A. BELAND


                                             -2-
 1
     Dated: March 16, 2020                   /s/ David W. Dratman
 2
                                       DAVID W. DRATMAN
 3                                     Attorney for Defendant
                                       BRIAN D. BELAND
 4
 5
 6
 7
 8
 9                                           ORDER
10         In light of the current evolving situation with regard to the Coronavirus and this
11
     court’s General Orders relating thereto, the status conference currently set for March 23,
12
13   2020, is dropped from the calendar.

14
15         IT IS SO ORDERED.
     Dated: March 19, 2020
16
17
18
19
20
21
22
23
24
25
26
27
28



                                            -3-
